                Case 4:12-cr-00503 Document 231 Filed on 06/25/20 in TXSD Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                     Southern District
                                                  __________  District of
                                                                       of __________
                                                                          Texas


                  United States of America                        )
                             Plaintiff                            )
                                v.                                )      Case No.   4:12-cr-503-1
                     Jason Daniel Gandy                           )
                            Defendant                             )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Jason Daniel Gandy                                                                                                 .


Date:          06/25/2020
                                                                                           Attorney’s signature


                                                                             D. Craig Hughes S.D. Texas Bar No. 10874
                                                                                       Printed name and bar number
                                                                                7324 Southwest Freeway-Suite 1466
                                                                                      Houston, Texas 77074


                                                                                                 Address

                                                                                       dcraighughes@msn.com
                                                                                             E-mail address

                                                                                            (713) 535-0683
                                                                                            Telephone number

                                                                                            (713) 510-1856
                                                                                              FAX number


            Print                        Save As...                                                                  Reset
